UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                          )
UNITED STATES OF AMERICA, ex rel.,        )
AARON J. WESTRICK, Ph.D.,                 )                 Civil Action No. 04-0280 (PLF)
                                          )
            Plaintiffs,                   )
                                          )
        v.                                )
                                          )
SECOND CHANCE BODY ARMOR, INC.,           )
et al.,                                   )
                                          )
            Defendants.                   )
__________________________________________)
                                          )
UNITED STATES OF AMERICA,                 )                 Civil Action No. 07-1144 (PLF)
                                          )
            Plaintiff,                    )
                                          )
        v.                                )
                                          )
TOYOBO COMPANY, LTD., et al.,             )
                                          )
            Defendants.                   )
__________________________________________)


                                             ORDER

                For the reasons stated in the accompanying Opinion issued this same day, it is

hereby

                ORDERED that the United States’ motion for reconsideration [Dkt. 450 in Civil

Action No. 04-0280 and Dkt. 184 in Civil Action No. 07-1144] is GRANTED IN PART and

DENIED IN PART; it is

                FURTHER ORDERED that the beginning of Toyobo’s alleged fraud for all

claims is July 2001; it is
               FURTHER ORDERED that only the following claims survive summary

judgment and shall proceed to trial:

               1.     Common law claims of fraud and unjust enrichment against all

defendants concerning both the BPVGPA and the GSA MAS;

               2.     Fraudulent inducement under the FCA against all defendants concerning

both the BPVGPA and the GSA MAS;

               3.     Express and implied false certification under the FCA against all

defendants concerning only the GSA MAS and limited to the United States’ theory that the

Second Chance’s 6% catalog guarantee was a durability requirement.

               SO ORDERED.



                                                           _________/s/_______________
                                                           PAUL L. FRIEDMAN
DATE: July 14, 2017                                        United States District Judge




                                               2